Citation Nr: 0618426	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from September 7, 
1988 to September 27, 1988.  

This claim comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A Board travel hearing was held in November 
2004 and the transcript is associated with the file.  

In January 2005, the Board remanded the claim to the RO for 
additional development and for a VA examination.  The veteran 
was scheduled for a VA examination on October 24, 2005, a 
letter was sent to his last known address notifying him of 
the examination, and he failed to appear.  He was again 
scheduled for a VA examination on October 31, 2005, notified 
by letter of this examination, and failed to appear.  Then, 
on December 8, 2005, after being notified by letter, he again 
failed to appear for a scheduled examination after requesting 
it to be rescheduled from a December 1, 2005 appointment.  
Pursuant to 38 C.F.R. § 3.655(b), when a veteran fails to 
report for a VA examination regarding an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran has been noted with various psychiatric 
disorders, including schizophrenia, paranoid type.
  
2.  Service medical records are negative for complaints, 
treatment, or diagnosis of psychiatric disorders, including 
schizophrenia, paranoid type.

3.  No medical provider has linked the veteran's current 
schizophrenia with his military service.

CONCLUSION OF LAW

The criteria for service connection for schizophrenia, 
paranoid type have not been met.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1137.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
(direct service connection) or through application of 
statutory presumptions (presumptive service connection), 38 
C.F.R. §§ 3.303(a), 3.304.

Certain chronic diseases may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from active military service, and the veteran must 
have served on active duty for 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307 (a)(1), 3.309. 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38. C.F.R. 3.303(b).

The veteran claims that his noted schizophrenia, paranoid 
type was incurred in service.

An April 1988 entrance examination report noted an impression 
of immature personality by the veteran.  Service medical 
records are negative for complaints, treatment, or diagnosis 
for psychiatric disorders, including schizophrenia, paranoid 
type.  Service personnel records reflect the veteran was 
separated from active duty due to entry-level performance and 
conduct.

Post service, the evidence reflects the veteran has had a 
long, complicated psychiatric and legal history.  It appears 
that he has been treated for psychiatric problems since at 
least 1993.  A May 1998 State psychiatric examination report 
reflected that he was admitted to the hospital for a few days 
for agitation and thoughts of people trying to harm him.  
Upon discharge, the examiner diagnosed the veteran with 
psychotic disorder, not otherwise specified (NOS) and 
cannabis abuse with a Global Assessment of Functioning (GAF) 
score of 40.  A July 1998 State examination report noted a 
diagnosis of psychotic disorder, NOS, cannabis abuse, and 
antisocial personality disorder with a GAF score of 50.  Then 
in September 1998, by Court order, the veteran underwent 
psychiatric evaluation by a private provider.  He diagnosed 
the veteran with schizophrenia, paranoid type with past 
diagnosis of cannabis abuse (by history), with a GAF score of 
30.  No provider has opined that the veteran's current 
psychiatric problems are related to service.  The veteran was 
eventually awarded Social Security Administration disability 
benefits in October 1998 due to functional psychotic 
disorder.  More recently, the veteran testified at the 
January 2005, Board hearing that he had no psychiatric 
problems until he went into the military, and that due to 
events that occurred while in the military, he currently 
suffers from psychiatric problems.

While the medical evidence of record reflects that the 
veteran has psychiatric problems, including schizophrenia, 
paranoid type, the evidence fails to establish that his 
psychiatric problems had their onset in service or were 
aggravated by his 20 days of active service.  As service 
records are negative for complaints, treatment, or diagnosis 
of schizophrenia, paranoid type or any other psychiatric 
disorders, and there is no medical opinion linking the 
veteran's current schizophrenia with service the 
preponderance of the evidence is against service connection 
compensation and the claim must be denied.

II.  Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

While the veteran did not receive notification prior to the 
September 2002 initial denial of his claim, VA advised the 
veteran of all the elements required by Pelegrini II in a 
February 2005 letter, and the matter was re-adjudicated in a 
February 2006 supplemental statement of the case.  More 
recently, it has been determined in Court that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating, including the 
degree of disability and, (b) the effective date for any 
disability evaluation awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was not notified of (a) and 
(b).  However, there is no prejudice in deciding the claim 
because the preponderance of the evidence is against the 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant treatment records.  There are 
no indications that relevant records exist that have not been 
obtained.  The veteran was scheduled for a VA examination on 
four separate occasions, but failed to report to any of the 
scheduled examinations.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).


ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


